DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA .
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/12/2022 has been entered.
Status of Claims
Claims 19-22 and 33-35 are currently amended. 
Claims 23-24 are canceled. 
Claims 20-21 and 25-32 were previously presented.
Claims 19-22 and 25-35 are currently pending following this response. 
New matter
No new matter have been added to the amended claims.
Response to Arguments - 35 USC § 101
The arguments have been fully considered but found not to be persuasive.
Rolling up claims 23-24 into the independent claims does not help overcoming the 35 USC § 101 rejection because “the item information is acquired from an image captured by an image capturing element of a wearable device worn by the worker” and “the output of the attention information is displayed by a display unit of the wearable device worn by the worker” are additional elements that are used as a tool to perform the abstract idea as stated by the Examiner in the present office action under the 35 USC § 101 rejection. Those additional elements in addition to the other identified additional elements do not integrate the claims into a practical application nor do they amount to significantly more than the abstract idea. Please see details for the 35 USC § 101 rejection below.
As a result, the Examiner maintains the rejection of the pending claims under 35 USC § 101 in the present office action. 
Response to Arguments - 35 USC § 103
The arguments have been fully considered, but they are not persuasive.
Regarding Applicant’s arguments, “[0050] FIG. 31 is a flow chart depicting a method for contextual operation of a mobile device in a process control environment. 
[0095] The first user, still carrying the tablet, may begin walking from the process plant toward a control room of the process plant. The first user may walk by a boiler. As the first user comes into proximity with the boiler, the tablet establishes RFID communication with a boiler context ID device. 
The tablet may receive a unique identifier from the context ID device and transmit the unique identifier to the server. The server may identify the boiler based on the unique identifier. The server may access context data to determine that the boiler has an associated work item, and compare a skill threshold associated with the work item to a skill level associated with the first user's profile. Determining that the first user is unqualified to work on the work item associated with the boiler, the server may forego altering the display of tablet instead of updating the display with information about the work item. See Paragraphs and [0050] and [0095]. (Emphasis Added)…
The Applicant respectfully disagrees with the assertions in the Office Action. Beoughter, as cited, merely discloses a process control system, but fails to disclose or suggest, for example, at least a system relating to supporting a picking work in which "a worker picks a plurality of items according to a pick list," as claimed in amended claim 19. Specifically, Beoughter, as cited, fails to disclose or suggest at least, for example, "determine whether the item information acquired is included in the pick list." Specifically, the Office Action asserts that the above feature is disclosed in Paragraph [0095] of Beoughter, reproduced above; but even if context data is considered item information (the propriety of such interpretation not being admitted), Beoughter would still fail to disclose or suggest, for example, at least a pick list in which item information of items to be picking worked on are listed, as claimed in amended claim 19. 
Further, even if Beoughter were to be interpreted as disclosing determining that a user is unqualified to work on the work item, information about the work item is not displayed, then work by the user is not performed (the priority of such interpterion not being admitted), the Applicant submits that such interpretation is contrary to the claim limitation in which the worker needs to perform all the work on the items indicated in the pick list. Thus, even if the same work relating to the same item is performed, for example, the attention information to be output is changed according to the skill level of the worker, so that it makes it possible for workers with different skill levels to perform the same work. On the other hand, Beoughter does not consider that workers with different skill levels will perform the same work. Thus, Beoughter fails to disclose or suggest, for example at least the combination of the following features of amended claim 19: 
[a]n information processing system for supporting picking work in which a worker picks a plurality of items according to a pick list, the information processing system comprising: a memory; and a processor coupled to the memory and configured to: acquire item information relating to an identification of an item to be picking worked on, wherein the item information is acquired from an image captured by an image capturing element of a wearable device worn by the worker; acquire a skill level of the worker; determine whether the item information acquired is included in the pick list; decide attention information according to the skill level of the worker, wherein the attention information being information for calling attention to the worker; and output the attention information when the item information acquired is included in the pick list, wherein the output of the attention information is displayed by a display unit of the wearable device worn by the worker.”
The Examiner respectfully disagrees.
Regarding the limitation “determine whether the item information acquired is included in the pick list” the Examiner cited paragraph 0095 as teaching the argued limitation. [Beoughter, para 0095, Beoughter teaches “The server may access context data to determine that the boiler has an associated work item” Wherein an associated work item is included in a work item list] with the broadest reasonable interpretation, when  the server determines the boiler has an associated work item, the work item is not the only work item. There most be other work items and hens a list of work items. The Examiner believes the teaching of Beoughter  in paragraph 0095 reads on to the argued limitation.
Regarding the limitation “Beoughter would still fail to disclose or suggest, for example, at least a pick list in which item information of items to be picking worked on are listed” the Examiner introduce a new reference which teaches this limitation as follow: acquire item information relating to an identification of an item to be picking worked on, wherein the item information is acquired from an image captured by an image capturing element of a wearable device worn by the worker; [Wexler, Abstract, Wexler teaches “A wearable apparatus is provided for capturing and processing images from an environment of a user. In one implementation, a system for facilitating collaboration between individuals includes a transceiver and at least one processing device. The at least one processing device is programmed to obtain and analyze one or more images captured by an image sensor included in a wearable apparatus” Wherein a wearable device capturing images. Further, para. 0334 teaches “For example, as discussed above, the contextual situation may include an identification of at least one worker at a work site and the alert indicates that the worker is not using and/or wearing safety equipment” wherein acquiring information about an item by analyzing image of a wearable device. item to be picking worked on is non-functional descriptive material. MPEP 2111.05]. Applicant arguments in this regard is moot.
Regarding the argument “Thus, even if the same work relating to the same item is performed, for example, the attention information to be output is changed according to the skill level of the worker, so that it makes it possible for workers with different skill levels to perform the same work”, the present claims do not reflect this argument. In para 0095, Beoughter teaches “Determining that the first user is unqualified to work on the work item associated with the boiler” this determination that a worker is qualified to work on an item can be solely based on skill level and no other considerations.
In conclusion, the Examiner maintains the rejections of the pending claims under 35 USC § 103 in the present office action.
Claim Objections
Claims 19, 22, and 33-35 is objected to because of the following informality:  the claims recite “acquire item information relating to an identification of an item to be picking worked on” it should read “acquire item information relating to an identification of an item to be picked for working on”. 
Appropriate corrections is requested.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 19-22 and 25-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 19-22 and 25-35 are directed to an abstract idea without additional elements to integrate the claims into a practical application or to amount to significantly more than the abstract idea.
Claims 19-22 and 25-35 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of alerting a worker using a wearable device based on a satisfied condition. 
With respect to Step 2A Prong One of the framework, claim 19 recites an abstract idea. Claim 19 includes limitations for “acquire item information relating to an identification of an item to be picking worked on; determine whether the item information acquired is included in the pick list; decide attention information according to the skill level of the worker, wherein the attention information being information for calling attention to the worker; and output the attention information when the item information acquired is included in the pick list, wherein the output of the attention information is displayed”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the element describe a process for alerting a worker about a work element. As a result, claim 19 recites an abstract idea under Step 2A Prong One.
Claims 33-35 recite substantially similar limitations to those presented with respect to claim 19. As a result, claims 33-35 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 19. Similarly, claims 20-22 and 25-32 recite a certain methods of organizing human activity because they describe a process for alerting a worker about a work related item. As a result, claims 20-22 and 25-32 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 19 does not include additional elements that integrate the abstract idea into a practical application. Claim 19 includes additional elements that does not recite an abstract idea. The additional elements of claim 19 include “An information processing system for supporting a picking work of items performed by a worker, the information processing system comprising: a memory; and a processor coupled to the memory”, “wherein the item information is acquired from an image captured by an image capturing element of a wearable device worn by the worker; acquire a skill level of the worker” and “by a display unit of the wearable device worn by the worker”. When considered in view of the claim as a whole, the steps of “acquiring” do not integrate the abstract idea into a practical application because “acquiring” is an insignificant extra solution activity to the judicial exception. When considered in view of the claim as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 19 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claims 33-35 recite substantially similar limitations to those recited with respect to claim 19. Although claim 33 further recites “An information processing device for supporting a picking work of items performed by a worker, the information processing device comprising: a memory; and a processor coupled to the memory”, claim 35 further recites “A non-transitory computer-readable recording medium recording a program”, when considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 33-35 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 20-22 and 25-32 include additional elements beside those described in the independent claims. The additional elements in the dependent claims include “image capturing element” as in claim 23, “display unit” as in claim 24. When considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea As a result, claims 20-22 and 25-32 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 19 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 19 includes additional elements that does not recite an abstract idea. The additional elements of claim 19 include  “An information processing system for supporting a picking work of items performed by a worker, the information processing system comprising: a memory; and a processor coupled to the memory”, “wherein the item information is acquired from an image captured by an imagecapturing element of a wearable device worn by the worker; acquire a skill level of the worker” and “by a display unit of the wearable device worn by the worker”. The steps of “acquiring” do not amount to significantly more than the abstract idea because “acquiring” is well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(ll). The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 19 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 33-35 recite substantially similar limitations to those recited with respect to claim 19. Although claim 33 further recites “An information processing device for supporting a picking work of items performed by a worker, the information processing device comprising: a memory; and a processor coupled to the memory”, claim 35 further recites “A non-transitory computer-readable recording medium recording a program”, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claims 33-35 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 20-22 and 25-32 include additional elements beside those described in the independent claims. The additional elements in the dependent claims include “image capturing element” as in claim 23, “display unit” as in claim 24. The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 20-32 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 19-22 and 25-35 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 19-22, 25-27, 30-32 and 34 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Beoughter et al. (US 20160132046 A1) in view of Wexler et al. (US 20170195629 A1).
Regarding claim 19. Beoughter teaches An information processing system for supporting picking work in which a worker picks a plurality of items according to a pick list, the information processing system comprising: a memory; and a processor coupled to the memory and configured to: [Beoughter, claim 1, Beoughter teaches “A wearable mobile user interface device for controlling a process plant, the wearable mobile user interface device comprising: a housing configured to secure the wearable device to a user; a processor, disposed within the housing, communicatively coupled to a network; a memory, disposed within the housing, communicatively coupled to the processor; a display, disposed within or physically coupled to the housing, communicatively coupled to the processor; and one or more routines stored on the memory device and executable by the processor to cause the processor to perform a process control function.” Wherein a processor coupled to the memory to control a process plant] 
Beoughter does not specifically teach, however, Wexler teaches acquire item information relating to an identification of an item to be picking worked on, wherein the item information is acquired from an image captured by an image capturing element of a wearable device worn by the worker; [Wexler, Abstract, Wexler teaches “A wearable apparatus is provided for capturing and processing images from an environment of a user. In one implementation, a system for facilitating collaboration between individuals includes a transceiver and at least one processing device. The at least one processing device is programmed to obtain and analyze one or more images captured by an image sensor included in a wearable apparatus” Wherein a wearable device capturing images. Further, para. 0334 teaches “For example, as discussed above, the contextual situation may include an identification of at least one worker at a work site and the alert indicates that the worker is not using and/or wearing safety equipment” wherein acquiring information about an item by analyzing image of a wearable device. item to be picking worked on is non-functional descriptive material. MPEP 2111.05] 
Beoughter teaches methods and apparatus for performing functions in a process plant include the use of wearable mobile user-interface and Wexler teaches a wearable device including a camera for capturing information related to the user's environment. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Beoughter to incorporate the teaching of Wexler by acquiring item information relating to an identification of an item from an image captured by an image capturing element of a wearable device worn by the worker.  The motivation to combine Beoughter with Wexler has the advantage of providing useful information to users of the apparatuses, and for systems and methods to process and leverage information gathered by the apparatuses [Wexler, para. 0006]
Further, Beoughter teaches acquire a skill level of the worker;  [Beoughter, para 0095, Beoughter teaches “and compare a skill threshold associated with the work item to a skill level associated with the first user's profile” Wherein acquiring skill level information for a worker] determine whether the item information acquired is included in the pick list; [Beoughter, para 0095, Beoughter teaches “The server may access context data to determine that the boiler has an associated work item” Wherein an associated work item is included in a work item list] decide attention information according to the skill level of the worker, wherein the attention information being information for calling attention to the worker; and output the attention information when the item information acquired is included in the pick list, [Beoughter, para 0095, Beoughter teaches “Determining that the first user is unqualified to work on the work item associated with the boiler, the server may forego altering the display of tablet instead of updating the display with information about the work item” Wherein based on skill level (not qualified) alerting worker and display alert] wherein the output of the attention information is displayed by a display unit of the wearable device worn by the worker [Beoughter, para 0107, Beoughter teaches “As the technician prepares to shut off the valve before beginning the replacement procedure, the tablet UI device may alert the technician, via the wearable UI device” Wherein alerting worker and display alert on wearable device].
Regarding claim 20. Beoughter in view of Wexler teaches all of limitations of claim 19 (as above). Further, Beoughter  teaches wherein the processor is further configured to manage an attention information management table in which the item information, the skill level of the worker, and the attention information are associated with each other, wherein the attention information is based on the item information, the skill level of the worker, and the attention information management table [Beoughter, para 0122, Beoughter teaches “The information in a personnel profile 306 may include skill sets,” Wherein skill set info. Para. 0256 teaches “For example, when the UI device 112 is proximate to a mixing tank, the UI device 112 being used by an operator may display the operational status of the tank, the capacity of the tank, the fill level of the tank, temperature of the material in the tank, the pressure in the tank, the status of any input/output valves controlling material flowing into/out of the tank, any alarms or alerts related to the tank” wherein item information and alert information. Further, 0095 teaches “The tablet may receive a unique identifier from the context ID device and transmit the unique identifier to the server. The server may identify the boiler based on the unique identifier. The server may
access context data to determine that the boiler has an associated work item, and compare a skill threshold associated with the work item to a skill level associated with the first user's profile. Determining that the first user is unqualified to work on the work item associated with the boiler, the server may forego altering the display of tablet instead of updating the display with information about the work item” wherein the server is managing item information, alert information, and skill information to provide alerts].  
Regarding claim 21. Beoughter in view of Wexler teaches all of limitations of claim 19 (as above). Further, Beoughter  teaches wherein the attention information relates to a combination of items associated with the item information [Beoughter, para 0107, Beoughter teaches “As the technician prepares to shut off the valve before beginning the replacement procedure, the tablet UI device may alert the technician, via the wearable UI device, that shutting off the valve at that moment will cause a flare, and alerts him that the flare can be avoided, and the environment spared, by waiting several minutes before shutting off the valve.” Wherein shutting off a valve is one item and alerting for a flare is another item. As a result, Beoughter alerts for a combination of items].  
Regarding claim 22. Beoughter in view of Wexler teaches all of limitations of claim 19 (as above). Further, Beoughter  teaches wherein when the item information indicated in a pick list is acquired, determine whether the item information relating to the item to be picking worked on is satisfied based on the item information, the pick list is used for the picking work by the worker [Beoughter, para 0095, Beoughter teaches “As the first user comes into proximity with the boiler, the tablet establishes RFID communication with a boiler context ID device. The tablet may receive a unique identifier from the context ID device and transmit the unique identifier to the server. The server may identify the boiler based on the unique identifier. The server may access context data to determine that the boiler has an associated work item” Wherein the associated work item is equivalent to a satisfied based on item information acquired by the server].  
Regarding claim 25. Beoughter in view of Wexler teaches all of limitations of claim 19 (as above). Further, Beoughter  teaches wherein the attention information is decided based on the item information acquired and the skill level of the worker acquired [Beoughter, para 0095, Beoughter teaches “The server may identify the boiler based on the unique identifier. The server may access context data to determine that the boiler has an associated work item, and compare a skill threshold associated with the work item to a skill level associated with the first user's profile. Determining that the first user is unqualified to work on the work item associated with the boiler, the server may forego altering the display of tablet instead of updating the display with information about the work item” Wherein based on skill level (not qualified) and boiler (item information), alerting worker and display alert].  
Regarding claim 26. Beoughter in view of Wexler teaches all of limitations of claim 19 (as above). Further, Beoughter  teaches wherein the processor is further configured to acquire work type information indicating a type of work in the picking work, and determine whether a condition relating to the type of work in the picking work is satisfied based on the work type information acquired [Beoughter, para 0107, Beoughter teaches “As above, the UI device may guide the technician through safety procedures and the procedure for replacing the gas valve. As the technician prepares to shut off the valve before beginning the replacement procedure, the tablet UI device may alert the technician, via the wearable UI device, that shutting off the valve at that moment will cause a flare, and alerts him that the flare can be avoided, and the environment spared, by waiting several minutes before shutting off the valve. After theconditions that would cause the flare have passed, the technician may proceed to shut off the valve without causing the flare” Wherein “shutting off the valve at that moment will cause a flare” is  equivalent to a satisfied condition based on type of work].  
Regarding claim 27. Beoughter in view of Wexler teaches all of limitations of claim 26 (as above). Further, Beoughter  teaches wherein the attention information is decided based on the item information and the work type information acquired and the skill level of the worker acquired [Beoughter, para 0095, Beoughter teaches “As the first user comes into proximity with the boiler, the tablet establishes RFID communication with a boiler context ID device. The tablet may receive a unique identifier from the context ID device and transmit the unique identifier to the server. The server may identify the boiler based on the unique identifier. The server may access context data to determine that the boiler has an associated work item, and compare a skill threshold associated with the work item to a skill level associated with the first user's profile. Determining that the first user is unqualified to work on the work item associated with the boiler, the server may forego altering the display of tablet instead of updating the display with information about the work item” Wherein the boiler information is an item information and the alert is based on item information and skill information and “Determining that the first user is unqualified to work on the work item associated with the boiler” is equivalent to a work type].
Regarding claim 30. Beoughter in view of Wexler teaches all of limitations of claim 19 (as above). Further, Beoughter  teaches wherein the attention information is output when a timing of performing work of the picking work satisfies a predetermined condition relating to a period of time [Beoughter, para 0107, Beoughter teaches “As the technician prepares to shut off the valve before beginning the replacement procedure, the tablet UI device may alert the technician, via the wearable UI device, that shutting off the valve at that moment will cause a flare, and alerts him that the flare can be avoided, and the environment spared, by waiting several minutes before shutting off the valve.” Wherein “As the technician prepares to shut off the valve” is equivalent to “when a timing of performing work of the picking work satisfies a predetermined condition relating to a period of time”].  
Regarding claim 31. Beoughter in view of Wexler teaches all of limitations of claim 19 (as above). Further, Beoughter  teaches wherein the processor is further configured to receive confirmation information indicating that the attention information has been confirmed [Beoughter, para 0256, Beoughter teaches “the alarms/alerts that the user can acknowledge” Wherein confirming alert].  
Regarding claim 32. Beoughter in view of Wexler teaches all of limitations of claim 19 (as above). Further, Beoughter  teaches wherein the processor is further configured to: receive evaluation information from the worker for an output of the attention information; and aggregate the evaluation information [Beoughter, para 0348, Beoughter teaches “Of course, the wearable device 3600 may also be used by the outside worker, for example the outside operator, to provide feedback as they are performing an action” Wherein a worker feedback as performing the work is equivalent to evaluation].  
Regarding claim 34. Beoughter teaches An information processing method executed by an information processing system for supporting a picking work in which a worker picks a plurality of items according to a pick list, the information processing method comprising: [Beoughter, claim 22, Beoughter teaches “A method for performing notification in a process control environment, the method comprising” Wherein a method supporting work in a workplace]  
Beoughter does not specifically teach, however, Wexler teaches acquiring item information relating to an identification of an item to be picking worked on, wherein the item information is acquired from an image captured by an image capturing element of a wearable device worn by the worker; [Wexler, Abstract, Wexler teaches “A wearable apparatus is provided for capturing and processing images from an environment of a user. In one implementation, a system for facilitating collaboration between individuals includes a transceiver and at least one processing device. The at least one processing device is programmed to obtain and analyze one or more images captured by an image sensor included in a wearable apparatus” Wherein a wearable device capturing images. Further, para. 0334 teaches “For example, as discussed above, the contextual situation may include an identification of at least one worker at a work site and the alert indicates that the worker is not using and/or wearing safety equipment” wherein acquiring information about an item by analyzing image of a wearable device. item to be picking worked on is non-functional descriptive material. MPEP 2111.05] 
Beoughter teaches methods and apparatus for performing functions in a process plant include the use of wearable mobile user-interface and Wexler teaches a wearable device including a camera for capturing information related to the user's environment. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Beoughter to incorporate the teaching of Wexler by acquiring item information relating to an identification of an item from an image captured by an image capturing element of a wearable device worn by the worker.  The motivation to combine Beoughter with Wexler has the advantage of providing useful information to users of the apparatuses, and for systems and methods to process and leverage information gathered by the apparatuses [Wexler, para. 0006]
Further, Beoughter teaches acquiring a skill level of the worker; [Beoughter, para 0095, Beoughter teaches “and compare a skill threshold associated with the work item to a skill level associated with the first user's profile” Wherein acquiring skill level information for a worker]  determine whether the item information acquired is included in the pick list; [Beoughter, para 0095, Beoughter teaches “The server may access context data to determine that the boiler has an associated work item” Wherein an associated work item is included in a work item list] deciding attention information according to the skill level of the worker acquired, the attention information being information for calling attention to the worker; and outputting the attention information decided when the item information acquired is included in the pick list, [Beoughter, para 0095, Beoughter teaches “Determining that the first user is unqualified to work on the work item associated with the boiler, the server may forego altering the display of tablet instead of updating the display with information about the work item” Wherein based on skill level (not qualified) alerting worker and display alert] wherein the outputting of the attention information is displayed by a display unit of the wearable device worn by the worker [Beoughter, para 0107, Beoughter teaches “As the technician prepares to shut off the valve before beginning the replacement procedure, the tablet UI device may alert the technician, via the wearable UI device” Wherein alerting worker and display alert on wearable device].  
Claims  28-29 are rejected under 35 U.S.C. 103 as being un-patentable over Beoughter in view of Wexler and in further view of Koizumi Taku (JP6139756B1) hereinafter Taku.
Regarding claim 28. Beoughter in view of Wexler teaches all of the limitations of claim 19 (as above). Beoughter in view of Wexler does not specifically teach, however, Taku teaches wherein the processor is further configured to acquire position information relating to a work place of the picking work, and determine whether a condition relating to the work place of the picking work is satisfied based on the position information acquired [Taku, para. 0034, Taku teaches “The danger location determination unit 54 determines whether or not the worker position indicated by the worker information acquired from the danger map 60 is within the determination alert range, and the elevator 10 indicated by the operation status information acquired from the elevator operation status confirmation unit 50. It is determined whether or not to alert the worker WK based on whether or not the operating state of the above satisfies the alerting condition described later” wherein “unit 54 determines whether or not the worker position indicated by the worker information acquired from the danger map 60 is within the determination alert range” is equivalent to “determines whether the condition is satisfied based on the position”]
  	Beoughter teaches methods and apparatus for performing functions in a process plant include the use of wearable mobile user-interface and Taku teaches an alert device. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Beoughter in view of Wexler to incorporate the teaching of Taku by applying the alerting based on condition satisfied based on position.  The motivation to combine Beoughter in view of Wexler with Taku has the advantage of enhancing safety and workability in the work place by determining that the worker WK is alerted when the worker position is within the determination alert range and the operating state of the elevator 10 [Taku, para. 0003 and 0034].
Regarding claim 29. Beoughter view of Wexler and Taku teaches all of the limitations of claim 28 (as above). Beoughter in view of Wexler does not specifically teach, however, Taku teaches wherein the attention information is decided based on the item information and the position information acquired [Taku, para. 0034, Taku teaches “The danger location determination unit 54 determines whether or not the worker position indicated by the worker information acquired from the danger map 60 is within the determination alert range, and the elevator 10 indicated by the operation status information acquired from the elevator operation status confirmation unit 50. It is determined whether or not to alert the worker WK based on whether or not the operating state of the above satisfies the alerting condition described later” wherein deciding to alert a worker based on position information and item information (elevator)] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Beoughter in view of Wexler to incorporate the teaching of Taku by applying the alerting based on item information and position.  The motivation to combine Beoughter in view of Wexler with Taku has the advantage of enhancing safety and workability in the work place by determining that the worker WK is alerted when the worker position is within the determination alert range and the operating state of the elevator 10 [Taku, para. 0003 and 0034]
Further, Beoughter teaches alerting based on the skill level of the worker acquired [Beoughter, para 0095, Beoughter teaches “Determining that the first user is unqualified to work on the work item associated with the boiler, the server may forego altering the display of tabletinstead of updating the display with information about the work item” Wherein based on skill level (not qualified) alerting worker].
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 33 and 35 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Beoughter et al. (US 20160132046 A1).
Regarding claim 33. Beoughter teaches An information processing device for supporting picking work in which a worker picks a plurality of items according to a pick list, the information processing device comprising: a memory; and a processor coupled to the memory and configured to:  [Beoughter, claim 1, Beoughter teaches “A wearable mobile user interface device for controlling a process plant, the wearable mobile user interface device comprising: a housing configured to secure the wearable device to a user; a processor, disposed within the housing, communicatively coupled to a network; a memory, disposed within the housing, communicatively coupled to the processor; a display, disposed within or physically coupled to the housing, communicatively coupled to the processor; and one or more routines stored on the memory device and executable by the processor to cause the processor to perform a process control function.” Wherein a device including a processor coupled to the memory to control a process plant] determine whether item information relating to an identification of an item to be picking worked on is acquired and included in the pick list; [Beoughter, para 0095, Beoughter teaches “The server may access context data to determine that the boiler has an associated work item” Wherein an associated work item is included in a work item list]  decide attention information according to a skill level of the worker acquired, the attention information being information for calling attention to the worker; and output the attention information decided when the item information acquired is included in the pick list, [Beoughter, para 0095, Beoughter teaches “Determining that the first user is unqualified to work on the work item associated with the boiler, the server may forego altering the display of tablet instead of updating the display with information about the work item” Wherein based on skill level (not qualified) alerting worker and display alert] wherein the output of  the attention information is displayed by a display unit of a wearable device worn by the worker [Beoughter, para 0107, Beoughter teaches “As the technician prepares to shut off the valve before beginning the replacement procedure, the tablet UI device may alert the technician, via the wearable UI device” Wherein alerting worker and display alert on wearable device]..  
Regarding claim 35. Beoughter teaches A non-transitory computer-readable recording medium recording a program for causing a computer of an information processing system for supporting a picking work in which a worker picks a plurality of items according to a pick list to function as:  [Beoughter, para. 0358, Beoughter teaches “programs, and/or applications are referred to herein as stored or saved on a computer readable memory or on a computer readable medium, the words “stored” and “saved” are intended to exclude transitory signals”] determine whether item information relating to an identification of an item to be picking worked on is acquired and included in the pick list; [Beoughter, para 0095, Beoughter teaches “The server may access context data to determine that the boiler has an associated work item” Wherein an associated work item is included in a work item list] decide attention information according to a skill level of the worker acquired, the attention information being information for calling attention to the worker; and output the attention information decided when the item information acquired is included in the pick list, [Beoughter, para 0095, Beoughter teaches “Determining that the first user is unqualified to work on the work item associated with the boiler, the server may forego altering the display of tablet instead of updating the display with information about the work item” Wherein based on skill level (not qualified) alerting worker and display alert] wherein the output of the attention information is displayed by a display unit of a wearable device worn by the worker [Beoughter, para 0107, Beoughter teaches “As the technician prepares to shut off the valve before beginning the replacement procedure, the tablet UI device may alert the technician, via the wearable UI device” Wherein alerting worker and display alert on wearable device].

Conclusion
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3734.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623